Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.

Response to Amendment
	The amendment filed on 12/01/2020 has been entered.

Claim Objections
Claims 21-26 are objected to because of the following informalities: in claim 21, line 12, the phrase “movable” should be changed to “movably”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 18 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5, lines 1-2, recite “the first blind slot” and “the second blind slot”.  However, there is no antecedent basis for these slots as claim 1 now recites “a first slot” and “a second slot”.  Claim 18 recites in lines 13-14 that the pin “engages the coupler such that the coupler can translate along the pin, the rotary component and the roller”.  However, such phrasing is confusing because it appears that the limitation contemplates for the coupler to translate along every one of the pin, rotary component and roller.  Examiner will assume this is not the case and requests clarification from Applicant.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwall (DE4314132A1).
Claim 21:  Schwall discloses a paint (see “paint” on page 1 of the Machine Translation Description of DE4314132A1) delivery system comprising a motor (see “motor” on page 1 of the Machine Translation Description of DE4314132A1) having a driveshaft (note portion of 12 outside of 1 in Fig. 2) that rotates; a housing (1) that is in a substantially fixed relationship with the motor; an eccentric (note 12/15/17 within housing 1) that is driven by the driveshaft eccentrically; a rotary component (24) that couples to the eccentric via a roller bearing (see Fig. 3), and is linearly driven by the eccentric in more than one direction (Figs. 1-5); an alignment mechanism (56/41/45/46), that couples the rotary component (24) to a reciprocating component (9), wherein the alignment mechanism translates substantially only the linear movement in a first direction of the rotary component to the reciprocating component (Figs. 1-5); the alignment mechanism comprising a coupler (40/41/45/46) that movably couples (e.g., note associated bearing motion of 45/46) to the rotary component (24) such that the coupler can translate relative to the rotary component in a second direction that is lateral to the first direction (note roller bearings in 45/46 that can move either up or down with respect to the sideway first direction) and couples to the reciprocating component such that the coupler can translate relative to the reciprocation component in a third direction (note roller bearings in 46 that can move the other of up or down with respect to the sideway first direction) that is lateral to the first direction and different from the second direction; and wherein the reciprocating component (9) couples to a piston (8) of a reciprocating piston paint pump (Figs. 1-5).
Claim 22:  Schwall, Ashton and Coker teach the previous limitations.   Schwall further discloses that the alignment mechanism comprises a pin (41) that is received by 
Claim 23:  Schwall, Ashton and Coker teach the previous limitations.  Schwall further discloses that movement of the pin is restricted to the first direction by a roller (45/46) coupled to the pin (Figs. 4-5).
Claim 24:  Schwall, Ashton and Coker teach the previous limitations.  Schwall further discloses that the roller is disposed within a slot (Examiner viewing the cavity at the one side of the housing 1 where 56 resides as a kind of slot space) of the housing.  
Claim 25:  Schwall, Ashton and Coker teach the previous limitations.  Schwall further discloses that the eccentric and rotary component are disposed within the housing (Figs. 1-2).
Claim 26:  Schwall, Ashton and Coker teach the previous limitations.  Schwall further discloses that the alignment mechanism reduces side loading of the reciprocating component on the piston (Figs. 4-5, Examiner noting that the slot walls of 58 will be handling some of the side loading).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Coker (US RE31113).
Claim 1:  Schwall discloses a fluid delivery system comprising a motor (see “motor” on page 1 of the Machine Translation Description of DE4314132A1) configured to provide rotational motion about a first axis (note axis through 21) to an eccentric (12) at a non-central location on the eccentric such that the eccentric rotates eccentrically about the first axis (Fig. 1); a rotary component (12/15) having a rolling bearing (see Fig. 3) that receives the eccentric; and an alignment mechanism comprising a housing (Figs. 4-5, note 56) having a first slot (note one of 58) and a second slot (note other of 58); a first roller (45) configured to be disposed within and move along a length of the first slot; a second roller (46) configured to be disposed within and move along a length of the second slot; a pin (40/41) having a first portion (note end near 45) and a second portion (note end near 46), the first portion configured to engage the first roller and the second portion configured to engage the second roller (Fig. 4); and a coupler (24) configured to receive the pin in a bearing aperture (Examiner noting that the hole in 24 housing pin 40/41 sufficiently constitutes a journal bearing aperture) and couple the rotary component (15) to a reciprocating component (9) that reciprocates in a second axis (note axis of 7).
Schwall does not disclose movably coupling the pin such that its associated coupler can translate along a first direction corresponding to a length of the pin.  However, Coker teaches an alignment mechanism with a similar pin (30) and coupler (32) arrangement in which the pin (30) is movably coupled such that its associated coupler (32) can translate along a first direction corresponding to a length of the pin 
Claim 5:  Schwall and Coker teach the previous limitations.  Schwall, as modified by Weaver, further teaches that the first slot and the second slot are sized to allow linear motion of the first and second roller substantially only along axes parallel to the second axis (see Figs. 2, and 4-5).
Claim 6:  Schwall and Coker teach the previous limitations.  Schwall further discloses that the rotary component comprises a crank mechanism (15/12) rotatably coupled to a gear assembly (note “gearbox” and “gear wheels” on page 4 of the Machine Translation Description of DE4314132A1).
Claim 7:  Schwall and Coker teach the previous limitations.  Schwall further discloses that the motor drives rotation of the gear assembly (see page 4 of the Machine Translation Description of DE4314132A1).
Claim 8:  Schwall and Coker teach the previous limitations.  Schwall further discloses that each of the first and second rollers comprises a ball bearing (45/46) configured to engage the first and second slots respectively (Figs. 4-5).
Claim 9:  Schwall and Coker teach the previous limitations.  Schwall further discloses that the alignment mechanism is configured to decrease a variance from a vertical plane that the reciprocating component travels during reciprocating motion (Figs. 1-2 and 4-5).
Claim 11:  Schwall and Coker teach the previous limitations.  Schwall further discloses that the reciprocating component comprises a piston (9) configured to pressurize a fluid in a hydraulic cylinder (7; see also page 1 of the Machine Translation Description of DE4314132A1).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Coker (US RE31113) and in further view of Goertzen (US20130209297).
Claim 3:  Schwall and Coker teach the previous limitations.  Schwall does not disclose that the housing comprises a plastic material.  However, Goertzen teaches making a pumping apparatus housing using a plastic material (see paragraphs 65-66).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make Schwall’s housing from plastic as suggested by Goertzen as the plastic material is inexpensive and easily molded/formed into complex shapes such as pump housings.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Coker (US RE31113) and in further view of Weaver (US 4,512,149).
Claim 4:  Schwall and Coker teach the previous limitations.  Schwall, as modified by Weaver, further teaches that the first slot (note one of 58) is disposed in a first housing portion (note one housing portion 56) and the second slot (note other of 58) is disposed in a second housing portion (note opposite housing portion 56 on other side of 24) that is opposite the first housing portion.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Coker (US RE31113) and in further view of Paget (US 3,839,946).
Claim 10:  Schwall and Coker teach the previous limitations.  Schwall does not disclose that the coupler couples to the reciprocating component via a T-slot connection.  However, Paget teaches using a T-slot fitting (Fig. 1, note 16) between a coupler (14) and reciprocating component (15).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include fitting as taught by Paget into the apparatus of Schwall as the fitting allows easily separating out the piston from the coupler for repair/replacement.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwall (DE4314132A1) in view of Ashton (US 2,362,525) and Goertzen (US20130209297) and in further view of Coker (US RE31113).
Claim 18:  Schwall discloses a fluid delivery system comprising a rotary component (15/24), a first portion (15) of the rotary component pivotally engaged with a rotational motion component (12); a coupler (9) configured to couple a second portion 
Schwall discloses that the pin engages the coupler at two points, one point on one side of the rotary component and the second point on the opposing side of the rotary component (see Figs. 4-5) but not the reversed situation, in which the pin engages the rotary component at two points, one point on one side of the coupler and the second point on the opposing side of the coupler.  Schwall, in effect, discloses the claimed invention except for a reversal of connections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the connections of the coupler and rotary component such that the rotary component contacts the pin at two points instead of the coupler, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Schwall does not disclose using a plastic housing.  However, Goertzen teaches making a pumping apparatus housing using a plastic material (see paragraphs 65-66).  It would have been obvious before the effective filing date of the invention to a skilled artisan to make Schwall’s housing from plastic as suggested by Goertzen as the plastic material is inexpensive and easily molded/formed into complex shapes such as pump housings. 
Schwall also does not disclose movably coupling the pin to the coupler such that the coupler can translate along the pin (and which translation would occur between the aforementioned points).  However, Coker teaches an alignment mechanism with a similar pin (30) and associated coupler (34/36) arrangement in which the pin (30) is movably coupled such that its associated coupler (34/36) can translate along the pin (see col. 4, lines 5-12).  It would have been obvious before the effective filing date of the invention to a skilled artisan to allow some motion/tolerance in the coupling as taught by Coker into the apparatus of Schwall in order to maintain alignment while preventing possible bending damage of elements around the coupling joint (see col. 3, lines 16-18).
Claim 20:  Schwall, Ashton, Goertzen and Coker teach the previous limitations.  Schwall further discloses a fluid delivery system wherein the alignment mechanism 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In response to Applicant’s arguments, see Remarks Pages 7-10, namely that Schwall fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., a coupler movably coupled to the pin such that the coupler can translate along a first direction in claim 1, etc.) were not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746